Title: From George Washington to the United States Senate, 12 March 1792
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate,
⟨United States [Philadelphia]March 12th 1792.

I now nominate the persons whose names are contained in the following lists for appointments in the Squadron of Cavalry, and also for appointments and promotions in the battalion of Artillery.

Go: Washington.

 
Appointments for the Cavalry.


Major
Michael Rudulph
at present a Captain in the 1st Regt


Captains
John Watts
Virginia



John Craig
Pennsylvania



Lawrence Manning
South Carolina



John Stake
New York.


Lieutenants
Robert MisCampbell
South Carolina.



William Winston
Virginia



William Aylett Lee
do



William Davidson
Maryland


Cornets
Leonard Covington
Maryland



Carleton Fleming
Virginia



Solomon Van Renselaer
New York



James Taylor
Pennsylvania.


The Battalion of Artillery.
Information of the arrangement, as it stood 3d November 1791
Captains
James Bradford
  Henry Burbeck
  Joseph Savage (excepted, who resigned 15th October 1791)
  Mahlon Ford
Lieutenants
  Dirck Schuyler 
  John Peirce
  Moses Porter 
  Edward Spear
  Daniel McLane
  Abimael Youngs Nicoll

  George Ingersoll
  Staats Morris
Surgeon’s Mate
  Nathan Hayward.
Promotions & Appointments.


Promoted




Henry Burbeck
Major Commandant
vice Ferguson killed 4th Nov: 1791.


Captains


John Peirce
vice Savage resigned 15th October 1791.


Moses Porter
vice Burbeck promoted 4th November 1791.


Daniel McLane
vice Bradford killed 4th November 1791.


Lieutenants.


George Demlar
vice Spear killed 4th November 1791—promoted from an Ensigncy in the 2d regt to rank from 5th March 1791


Appointed.



Joseph Elliot
vice Peirce promoted S. Carolina.


Peircy Pope
vice Porter promoted Virginia.


Ebenezer Massey
vice McLane promoted Maryland.



Go: Washington

